DETAILED ACTION
	Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 are objected (wherein claims 2-6 and 10-12 inherit their rejections because of their dependencies) to because of the following informalities:  
In claim 1, last two lines, it is suggested that “an open and” be changed to --an open configuration and--.  
In claim 7, last two lines, it is suggested that “an open and closed configuration” be changed to --the open and closed configurations-- because the configurations were antecedently introduced.
In claim 8, line 1, it is suggested that “the further flow passage” be changed to --the further fluid flow passage-- to maintain consistency in reciting the structure.
In claim 9, line 1, it is suggested that “the further flow passage” be changed to --the further fluid flow passage-- to maintain consistency in reciting the structure.
In claim 13, lines 1-2, it is suggested that “wherein the controller assembly is disposed within a valve body,” be deleted because it is a redundant recitation of the beginning of claim 12.
In claim 13, line 3, it is suggested that “a valve” be changed to --the valve-- because the valve was antecedently introduced.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerritsen et al. (US 2,679,856).
Regarding claim 1, Gerritsen discloses in Figs. 1-2 a controller assembly comprising:
an electromechanical actuator 16; and
a single-stage pneumatic flow switch 17 (wherein “pneumatic” is interpreted as a name for the switch that doesn’t necessarily define additional structure or function or the switch, nor is “pneumatic” interpreted as necessarily defining the fluid handled by the switch) configured to thermally protect the electromechanical actuator 16 by a supply of 
wherein the single-stage pneumatic flow switch 17 is movable between a first mode in which the switch 17 is configured to open a cooling fluid flow passage (comprising passage 35 within solenoid 16, passage 39 in the switch 17, or the combination of passages 35, 39 and passage 47 in the housing 13) and a second mode in which the switch 17 is configured to close the cooling fluid flow passage; and
the electromechanical actuator 16 is coupled to a valve 14, 22 (because the actuator 16 and valve 14, 22 are assembled within housings 15, 13, 10, 11) movable between an open and a closed configuration.
Regarding claim 3, Gerritsen discloses in Figs. 1-2, when in the first mode (with the switch 17 unseated from the actuator 16), the single-stage pneumatic flow switch 17 is configured to open a further fluid flow passage (comprising a second one of the passages 39 in the switch 17) and, when in the second mode (with the switch 17 seated against the actuator 16), the switch 17 is configured to close the further fluid flow passage.
Regarding claim 4, Gerritsen discloses in Figs. 1-2 that the further fluid flow passage is connected to a control chamber 24 of the valve 14, 22.
Regarding claim 5, Gerritsen discloses in Figs. 1-2 that, when in the first mode (with the switch 17 unseated from the actuator 16), the single-stage pneumatic flow switch 17 is configured to cause the valve 14, 22 to open (col. 4, lines 22-44) and, when 
Regarding claim 6, Gerritsen discloses in Figs. 1-2 that when in the second mode (with the switch 17 seated against the actuator 16) the single-stage pneumatic flow switch 17 is configured to open a vent flow passage 45, 44 so that the control chamber 24 of the valve 14, 22 is in fluid communication with the vent flow passage 45, 44 (col. 4, lines 45-67).
Regarding claim 7, Gerritsen discloses in Figs. 1-2 that the electromechanical actuator 16 is configured to cause the switch 17 to transition between its first and second modes, thereby configured to cause the valve 14, 22 to transition between an open and closed configuration (col. 4, lines 22-67).
Regarding claim 8, Gerritsen discloses in Figs. 1-2 that the further flow passage is connected to a source of fluid (in the inlet 19) at a higher pressure than the pressure across the valve 14, 22 to thereby pressurise the control chamber 24 of the valve 14, 22 (col. 4, lines 22-35).
Regarding claim 10, Gerritsen discloses in Figs. 1-2 that the electromechanical actuator 16 comprises a solenoid 16 (as shown and described by its operation including the selective supply of electricity to create a magnetic filed in col. 4, lines 22-67).
Allowable Subject Matter
Claims 2, 9, and 11-13 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claim 2, the electromechanical actuator is disposed in a fluid flow outlet of the valve;  
with regard to claim 8, the further fluid flow passage is connected to a source of fluid at a higher pressure than the pressure across the valve to pressurize the control chamber of the valve; and 
with regard to claim 11, a gas turbine engine comprising a controller assembly comprising an electromechanical actuator the controls the operation of two valves including a valve that controls the flow of cooling fluid that thermally protects the electromechanical actuator.
Villanueva et al. (US 2016/0237915) discloses in Figs. 1-5 a gas turbine engine 1 for an aircraft comprising a controller assembly 100 that includes electromechanical actuators 102, 104, but neither of the electromechanical actuators control the flow of a cooling fluid that cools the electromechanical actuators.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753